internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-118554-99 date date h w d trust charity state dear this is in response to your letter dated date requesting various rulings regarding a proposed charitable_remainder_unitrust h and w propose to establish the trust under the laws of state and intend to fund the trust with publicly traded stock the trust is intended to qualify as a charitable_remainder_unitrust under sec_664 of the code the governing instrument of the trust provides that the unitrust_amount will be equal to seven percent of the net fair_market_value of the trust assets determined as of the first day of the taxable_year of the trust fifty percent of the unitrust_amount will be paid to d for d’s life thirty-five percent of the unitrust_amount will be paid to charity a charitable_organization under sec_170 for five years or termination of the trust if earlier and then to d for d’s life and fifteen percent will be paid to charity for d’s life at d’s death the trust will terminate and the trustee will distribute the balance of the trust assets after payment of administration_expenses and other proper charges therein to charity sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust sec_664 provides that a fixed percentage which is not less than five percent nor more than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_664 provides that no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 sec_664 provides in part that following the termination of the payments described above the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 sec_664 provides that the value determined under sec_7520 of such remainder_interest must be at least ten percent of the initial net fair_market_value of all property placed in the trust sec_1_664-3 of the income_tax regulations provides that only an individual or an organization described in sec_170 may receive a unitrust_amount for the life of an individual if an individual receives a unitrust_amount for life it must solely be for his life sec_2501 of the code imposes for each calendar_year a tax on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2522 provides that in computing taxable_gifts for the calendar_year there is allowed a deduction for all gifts to or for_the_use_of federal or other government entities for exclusively public purposes all gifts to or for_the_use_of a corporation or trust operated exclusively for religious scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money or money’s worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless a in the case of a remainder_interest the interest is in a_trust that is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust or a pooled_income_fund described in sec_642 or b in the case of any interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 of the gift_tax regulations states that if after date a donor transfers an interest in property for charitable purposes and either retains or transfers an interest in the same property for private purposes no deduction is allowed under sec_2522 for the value of the interest which is transferred for a charitable purpose unless the interest in property is a deductible_interest described in sec_25_2522_c_-3 sec_25_2522_c_-3 provides that the term deductible_interest includes a remainder_interest in a_trust which is a charitable_remainder_unitrust sec_25_2522_c_-3 provides that the term deductible_interest includes a unitrust_interest a unitrust_interest is defined as an irrevocable right to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property that funds the unitrust_interest payments must be paid for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of the gift and can be ascertained at that date sec_170 of the code permits a deduction for any charitable_contribution to an organization described in sec_170 payment of which is made within the taxable_year sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 of the code and sec_1_170a-4 of the regulations sec_170 of the code however provides in pertinent part that no deduction is allowed under sec_170 for the value of a remainder_interest transferred in trust unless the trust is a charitable_remainder_unitrust or a charitable_remainder_annuity_trust described in sec_664 of the code or a pooled_income_fund described in sec_642 based solely on the information submitted we conclude that upon the execution of trust the governing instrument will meet the requirements of a charitable_remainder_unitrust under sec_664 of the code provided that trust is a valid trust under applicable local law we also conclude that the present_value of the remainder_interest will qualify for a gift_tax_charitable_deduction under sec_2522 for purposes of the gift_tax_charitable_deduction the present_value of the remainder_interest transferred to the charity will be determined under the valuation methodology described in sec_25_2512-5t d i of the temporary gift_tax regulations and sec_1_664-4t e of the temporary income_tax regulations the fifteen percent of the unitrust_amount that will be paid to the charity for the life of d will qualify as a unitrust_interest described in sec_25_2522_c_-3 in addition the thirty-five percent of the unitrust_amount paid to the charity for five years or the death of d will also qualify as a unitrust_interest described in sec_25_2522_c_-3 thus the present_value of these unitrust interests transferred by h and w to the charity will qualify for a gift_tax_charitable_deduction under sec_2522 the gift_tax_charitable_deduction with respect to the fifteen percent share of the unitrust_interest passing to the charity is determined by multiplying the present_value of the unitrust determined under sec_25_2522_c_-3 by subtracting the present_value of the charity’s remainder_interest in the trust from the value of the property transferred to trust by fifteen percent the gift_tax_charitable_deduction with respect to the thirty-five percent share of the unitrust_interest passing to the charity for a period of five years or until the prior death of d is determined by multiplying the present_value of a unitrust_interest that is payable for a term of five years or until the prior death of d under the valuation methodology described in sec_25_2512-5 of the gift_tax regulations by thirty- five percent assuming that the property with which the trust will be funded will be publicly_traded_securities gain from which would have been long-term_capital_gain if the property had been sold by h and w at its fair_market_value at the time of contribution and that any testamentary contributions also will not be subject_to the reduction required under sec_170 we conclude that h and w will be entitled to an income_tax deduction under sec_170 based on the present_value of the remainder_interest created for charity the amount of the charitable_contribution_deduction in respect of such remainder_interest for any taxable_year will be determined under sec_170 and the applicable regulations thereunder we further conclude that no additional income_tax charitable_contribution_deduction is allowed for the share of the unitrust_amount paid to charity during the term of the trust in the case of charity’s fifteen percent share or during the initial five year term in the case of charity’s interest in the thirty-five percent share no opinion is expressed as to the federal tax consequences of the formation or operation of trust under the provisions of any other section of the code a copy of this letter should be attached to h and w’s first federal tax_return that reflects this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
